NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses reissue U.S. Application No. 17/007,813 (“instant application”).  Examiners find the actual filing date of the instant application is August 31, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 8,705,930, (“‘930 Patent”) issued April 22, 2014. The ‘930 Patent was filed on June 16, 2011 as U.S. Application No. 13/162,170 (“170 Application”), titled “TRANSITION HOUSING AND CAP FOR FIBER BREAKOUT ASSEMBLY”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘930 Patent.
4.	The ‘930 Patent issued with claims 1-6 (“Patented Claims”). The claims of the instant application have not been amended. Thus, claims 1-6 are pending.
Priority Claims
5.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 61/358,687.
6.	Examiners find the instant application does not claim foreign priority.
7.	Because the instant application claims domestic priority to 61/358,687 filed on June 25, 2010, the presumed effective U.S. filing date of the instant application is June 25, 2010.

Correction of Inventorship by Reissue
8.	In this case, the assignee of the entire interest consented to and signed the reissue oath/declaration that added the name of an inventor by reissue (i.e., Adrian Navarro Valencia), (see MPEP §1412.04).
Reasons for Allowance
9.	Claims 1-6 are allowed. The prior art does not disclose or make obvious “a cap including a body having a 1st end, a 2nd opposite end, and a side extending between the 1st and 2nd ends of the cap; the side defining a plurality of notches sized for mating engagement with the guides of the housing; the body of the cap defining a plurality of internal openings extending from the 1st end of the cap to the 2nd end of the cap; wherein the cap is slidably received within the passage of the tubular body of the housing from the 2nd end of the tubular body, wherein the notches of the cap receive the guides of the housing, wherein the cap is engageable with the stop to limit movement of the cap past the stop” in combination with the other limitations of the claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        	
Conferees:


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991